EXHIBIT 10.2
 


NOTE SETTLEMENT AGREEMENT
 
This NOTE SETTLEMENT AGREEMENT (this “Agreement”) to settle amounts due and
payable under an unsecured note of Texas Rare Earth Resources Corp. due November
24, 2015 is made as of December 4, 2015 by and between Sunny Mindel (the
“Holder”) and Texas Rare Earth Resources Corp., a company organized and existing
under the laws of the State of Delaware (the “Company”).
 
RECITALS

 
WHEREAS, the Holder is the legal and beneficial owner and holder of a $40,000
principal amount unsecured note of the Company due November 24, 2015 (the
“Note”), issued pursuant to a Loan and Securities Purchase Agreement dated
August 26, 2015 (the “Loan Agreement”) by and between the Company and the Holder
and evidenced by a promissory note dated August 26, 2015 (the “Promissory
Note”);
 
WHEREAS, the Note has matured and is currently due and payable to the Holder;
and
 
WHEREAS, the Holder desires to reinvest the amounts due and payable under the
Note in the Company’s current private placement of units of the Company and the
Company desires to settle the Note and the amounts due and payable thereunder by
issuing units of the Company.
 
NOW THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and agreements of the parties contained herein and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


SECTION 1. Settlement of Note and Waivers.
 
1.1  
The Holder hereby agrees that pursuant to her subscription agreement with the
Company, dated December 4, 2015 (the “Subscription Agreement”) under which the
Holder is subscribing for 200,000 units of the Company (the “Units”) at a price
of $0.20 per Unit for an aggregate subscription amount of $40,000, with each
Unit consisting of one share of common stock of the Company and two common stock
purchase warrants, each exercisable for one additional share of common stock for
a period of five years at $0.35 per share, the issuance of the 200,000 Units on
closing of the transaction contemplated in the Subscription Agreement shall
constitute payment in full for all amounts due and payable under the Note and
that upon such issuance the Promissory Note and the Company’s obligations
thereunder and under the Loan Agreement, to the extent they relate to the Note
and the Promissory Note, shall immediately terminate as fully paid and satisfied
with no further amounts or obligations being due thereunder, including but not
limited to, any amounts payable pursuant to any interest due, penalties, damages
or losses resulting from any provisions thereunder including any default
thereunder.

 
1.2  
The Company hereby agrees to issue to the Holder the 200,000 Units pursuant to
the Subscription Agreement as satisfaction in full of all amounts due and
payable by the Company to the Holder under the Notes.

 
 
 
1

--------------------------------------------------------------------------------

 
 
1.3  
Upon receipt of the 200,000 Units under the terms and conditions of the
Subscription Agreement, the Holder on her own behalf and on behalf of her
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Company, its officers, directors, agents and employees, and
their heirs, family members, executors, agents, and assigns (“Releasees”)  from,
and agrees not to sue concerning, or in any manner to institute, prosecute, or
pursue, any claim, complaint, charge, duty, obligation, or cause of action
relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Holder may possess against any of the Releasees
arising from the Note, the Loan Agreement to the extent it deals with the Note,
the Promissory Note, any amounts due and payable thereunder or any obligations
thereunder.

 
SECTION 2. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to choice of
laws principles thereof.  The parties hereto hereby agree that any action
brought under this Agreement or related to the transactions contemplated hereby
shall be in a Federal or State court located in the State of Delaware.


SECTION 3. Counterparts; Third Party Beneficiaries. This Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by the other party hereto. No provision of this
Agreement shall confer upon any person other than the parties hereto any rights
or remedies hereunder.


SECTION 4. Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforced in accordance with its terms to
the maximum extent permitted by law.


SECTION 5.  Further Assurances. Each party hereby agrees to execute any
additional documents and take any additional actions as may be reasonably
necessary to carry out the terms of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed to evidence their acceptance of and agreement to the foregoing.
 

     
  
TEXAS RARE EARTH RESOURCES CORP.
  
 
  
  
 
  
  
 
  
 
By:
 
   
Name:  Daniel Gorski
Title:   Chief Executive Officer
  
      HOLDER               By:      
Name:  Sunny Mindel


 

 
2

--------------------------------------------------------------------------------

 
